Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20200079797.

	The KR 20200079797 reference teaches a SnSe crystal, note entire reference.  The SnSe compound is a crystal, note translation para 18.  The SnSe crystal is doped with two other elements.  One is sodium and the other is lead note translation para 18. The crystal is capable of being used as a thermoelectric material note translation para 0028 and 0031.  The sole difference between the instant claim and the prior art is the mole amounts of the sodium and lead.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing of the instant invention to determine through routine experimentation the optimum, operable amounts of the dopants in the KR 20200079797 reference in order to create the desired properties in the SnSe crystal as the dopants are known to affect the properties.

			Examiner’s Remarks

Claims 2 to 17 stand allowed over the prior art of record.  The prior art does not teach nor render obvious the instantly claimed process.  The prior art does not teach the melting step as set forth for making a crystal of SnSe codoped with sodium and lead.  Further, there is no motivation in the art to modify the prior art processes to arrive at the instantly claim one.
	The 2018/0033937, 2016/0049568 and Peng et al references are merely cited of interest as showing the state of the art in SnSe crystallization and doping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714